                                         Case 3:17-cv-05517-EMC Document 402 Filed 04/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                        Case No. 17-cv-05517-EMC
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9              v.                                         MOTION FOR ADMINISTRATIVE
                                                                                             RELIEF, AND DENYING PLAINTIFF’S
                                  10     SINCO ELECTRONICS (DONGGUAN)                        MOTION TO EXCLUDE EXPERT
                                         CO. LTD., et al.,                                   TESTIMONY
                                  11
                                                         Defendants.                         Docket Nos. 384, 386
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has filed a Daubert Motion to Strike the Expert Report of Defendants’ Damages

                                  15   Expert Henry Kahrs and to Preclude Mr. Kahrs and Adrian Fleissig from Testifying at Trial.

                                  16   Docket No. 384. The motion requests that the Court exclude Defendants’ damages expert from

                                  17   testifying at trial. Defendants have moved, under Local Rule 7-11, for administrative relief on

                                  18   Plaintiff’s Daubert motion, arguing that it was premature under the Court’s third amended case

                                  19   management order (“CMO”). Docket No. 386.

                                  20          The Court issued the CMO on February 1, 2021. Docket No. 380. It required the parties

                                  21   to submit a joint pretrial conference statement at least 21 days prior to the final pretrial conference.

                                  22   CMO at 3. The final pretrial conference is scheduled for October 5, 2021. Id. at 1. With respect

                                  23   to witnesses, the statement requires the following:

                                  24                   Witnesses. The following information should be provided as an
                                                       appendix to the joint pretrial conference statement. For each party, a
                                  25                   list of all witnesses likely to be called at trial, including those
                                                       appearing by deposition. For each witness, there should be a short
                                  26                   statement of the substance of his or her testimony and an estimate
                                                       regarding the length of testimony (including direct and cross-
                                  27                   examination). If the witness is an expert witness, the short statement
                                                       should clearly state the expert’s theories and conclusions and the
                                  28                   bases therefor; in addition, the expert’s curriculum vitae and report
                                         Case 3:17-cv-05517-EMC Document 402 Filed 04/30/21 Page 2 of 2



                                                        (if any) should be attached. If there are objections to a live
                                   1                    witness’s testimony, whether in whole or in part, that objection
                                                        should be raised through a motion in limine. For objections to
                                   2                    deposition testimony, see Part B.8, infra.
                                   3   Id. at 4 (emphasis added). The CMO prescribes the following procedure for filing motions in

                                   4   limine:

                                   5                    Motions in Limine. The following procedure should be used with
                                                        respect to motions in limine. At least thirty-two (32) days before the
                                   6                    pretrial conference, serve – but do not file – the moving papers. At
                                                        least twenty-five (25) days before the conference, serve – but do not
                                   7                    file – the oppositions. When the oppositions are received, the
                                                        moving party should collate the motion and opposition together,
                                   8                    back to back, and then file the paired sets (each under separate
                                                        cover) at least twenty-one (21) days prior to the conference.
                                   9
                                                        Each motion in limine should address a single topic and contain no
                                  10                    more than seven pages of briefing per side. Reply briefs are not
                                                        permitted. Usually, each party or side should not need to file more
                                  11                    than five motions in limine. Each party shall number its motions in
                                                        limine in order of importance, the first being the most important.
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 6 (emphasis added).

                                  14             The Court therefore DENIES Plaintiff’s Daubert motion, without prejudice, because it is

                                  15   premature and not in compliance with the CMO directing that motions to exclude testimony

                                  16   should be brought as pretrial motions in limine. If Plaintiff wanted to bring an early Daubert

                                  17   motion, it was incumbent upon Plaintiff to seek leave from this Court to do so. Defendants’

                                  18   motion for administrative relief is GRANTED. The Court directs Plaintiff to serve its Daubert

                                  19   motion on Defendants along with any other motions in limine in accordance with the CMO absent

                                  20   leave to do otherwise.

                                  21             This order disposes of Docket Nos. 384 and 386.

                                  22

                                  23             IT IS SO ORDERED.

                                  24

                                  25   Dated: April 30, 2021

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
                                                                                          2
